DETAILED ACTION

This Office Action is in response to the communication filed on 04/20/2022. 
Status of the claims:
Claims 1-6 were previously presented and examined.
Claims 2-4 are cancelled.
Claims 1, 5-6 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 04/20/2022. By this amendment independent claims 1 and 6 are amended . Claims 2-4 are cancelled.


Response to the Claim Rejections under 35 U.S.C. §103
Applicants’ Remarks Made in an Applicants Arguments/Remarks filed in reply to the Office’s letter dated 01/21/2022, with respect to the claims rejections under 35 U.S.C. §103 as being unpatentable over Ko in view of Baek further in view of Park have been fully considered. The Applicant has amended independent claims 1 and 6 to contain languages that comprise allowable subject matters, thereby patentably distinguish over prior art. Specifically, pending independent claims 1 and 6 have been amended to incorporate limitations of claims 2-4, which were objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. In addition, the applicant has cancelled original claims 2-4. In view of the claims amendment; full consideration of the Applicants Remarks/Arguments made in the Amendment; and further search and consideration of the prior art considered pertinent to the applicant’s disclosure, the rejection of the claims under 35 U.S.C. § 103 made in the Office Action dated 01/21/2022 has been withdrawn.


Allowable Subject Matter
The pending claims 1, 5-6 contain allowable subject matter. 

The following is an examiner's statement of reasons for allowance: 
The closest prior art of record are US9009775 issued to Ko et al. (“Ko”), US20160218823 issued to Baek et al. (“Baek”) and US20110228865 issued to Park et al. (“Park”)  
Regarding the subject matter recited in the pending claims Ko teaches or suggests an apparatus for and a method of generating broadcast signal frame (see Col. 1, lines 15-20 and Col. 2, lines 49-54 of Ko), comprising: a combiner configured to generate a multiplexed signal by combining a base layer signal and an enhanced layer signal at different power levels (see Col. 67, lines 58 – Col. 68, line 6 and Col. 36, lines 50-65, where Ko discusses both a base layer data and an enhancement layer data can be transmitted by using a single PLP and thus a mux may be further included in from of the BICM module. The a base layer signal and the enhancement signal may be combined, thereby the two layers are intermixed with one another and processed with interleaving; and the two signals may also be designed to have different power levels); a time interleaver (a time interleaver, in Fig. 13) configured to generate a time-interleaved signal by performing interleaving that is applied to both the core layer signal and the enhanced layer signal (the base layer and the enhancement layer may be coupled (or combined) by the time interleaver, thereby being processed with interleaving while the two layers are intermixed with one another (see Col. 68, lines 3-6 of Ko).; and a frame builder (a frame builder, in Fig. 42) configured to generate a broadcast signal frame including a preamble for signaling (generates a broadcast signal frame including a preamble for signaling (see Col. 68, lines 40-45), size information of Physical Layer Pipes (PLPs) (size information, (see Col. 69, 25-30)) and time interleaver information shared by the core layer signal and the enhanced layer signal (see the deinterlaver, at the receiving devices, uses the time interleaver information included to perform time deinterleaving so as to divide the PLP into base layer data and enhancement layer data and to reposition each data type within the time domain (see Col. 68, lines 15-25), wherein the preamble includes a PLP identification information for identifying the Physical Layer Pipes (PLPs) (The PLP ID field is assigned which indicate an identifier identifying a PLP (Col. 75, lines 35-40). and a layer identification information for identifying layers corresponding to division of layers (PLP GROUP ID field which include information related to each of the multiple PLPs, see also Fig. 49). Baek teaches, in the same field of endeavor, a power normalizer (a power-normalization module in Fig. 64) configured to reduce power of the multiplexed signal to a power level corresponding to the core layer signal (perform power normalization of combined upper layer (core layer) and the baseline layer (enhancement layer) thereby adjust the power ratio of the enhanced layer to the core layer (Para [0623]-[0624], Fig. 64); and Park teaches, in the same technical field, the feature: an injection level controller (e.g. Injection level controller of Figs. 3, 5) configured to generate a power-reduced enhanced layer signal by reducing power of an enhanced layer signal (e.g. Park, Figs. 3, 5 and Paras [0050]: controls injection (power) level based on the size of additional data signal to generate enhanced layer signal).
However, currently amended pending independent claims 1 and 6 of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically the limitations: wherein the preamble includes PLP identification information for identifying at least one of the PLPs. wherein the size information is generated based on the number of data cells allocated to a corresponding PLP, wherein the size information is included for every Physical Layer Pipe inside of a NUM_PLP loop, and wherein the power normalizer corresponds to a normalizing factor and reduces the power of the multiplexed signal by a level by which the power has been increased by the combiner, and the injection level controller corresponds to a scaling factor, the scaling factor decreasing as a reduction in power corresponding to the injection level controller becomes larger,  the normalizing factor increasing as the reduction in power corresponding to the injection level controller becomes larger, as recited in independent claims 1, 6 , and further limited in dependent claim 5. 

Any comments, considered necessary by applicant, must be submitted no later than the payment of the issue fee to avoid processing delays, and should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related to a vehicle reception apparatus and a method for receiving a broadcast signal and a vehicle reception method for receiving a broadcast signal. However, none of references teaches or suggests the detailed connection as recited (the underlined subject matter noted above) in the claims of the instant application.
US-20190305886-A1 - Method for transmitting broadcast signals for future broadcast services, involves modulating data in built signal frame by orthogonal frequency division multiplex scheme.
US-20170294987-A1  - broadcast signal frame generation device and broadcast signal frame generation method using boundary of physical layer pipes of core layer;
US-20150078477-A1- broadcasting signal transmitter/receiver and broadcasting signal transmission/reception method,
US-20140010154-A1 - broadcast signal transmitter, broadcast signal receiver, and method for Transceiving broadcast signals in broadcast signal transceivers.
EP-3188432-A1 - apparatus and method for generating broadcast signal frame using layered division multiplexing
WO-2016006878-A1 - Broadcast signal transmission apparatus for use in broadcast signal transmitting/receiving system.
WO-2016159579-A1 - Broadcast Signal Frame Generating Apparatus For Use In Signal Transmitting/receiving System 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632